Citation Nr: 0326574	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  98-07 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.E Jordan, Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
April 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Lousianna.  

The Board notes that the RO certified claims for service 
connection for a number of psychiatric disorders, including 
PTSD, on a de novo basis.  However, for reasons stated below, 
the Board finds that the issue before the Board with respect 
to a psychiatric disability is service connection for PTSD.  

In October 1981, the RO denied service connection for 
psychiatric disorder based on a diagnosis of schizophrenia, 
and notified the veteran of its determination that same 
month, but the veteran did not appeal that decision.  
Accordingly, the RO decision is final.  The veteran filed 
subsequent claims for service connection for depression.  In 
a rating action dated in March 1994, the RO denied the 
veteran's application to reopen his claim for service 
connection for an acquired psychiatric disorder, namely 
depression, because new and material evidence had not been 
presented to reopen the claim.   The veteran was notified of 
that determination in March 1994.  In June 1994, the veteran 
submitted a VA Form-9 in which he expressed disagreement with 
the RO's denial of his claim for service his psychiatric 
disability received in May 1994.  The Board considers this 
statement a notice of disagreement with the March 1994 rating 
action, despite the fact it was filed on a VA Form 9.  A 
statement of the case has not been issued by the RO as to 
this claim.  Accordingly, the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder (other than PTSD) must be remanded to the RO for 
issuance of an appropriate statement of the case (SOC) and to 
afford the veteran the opportunity to timely perfect an 
appeal of this issue.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  

In February 1996, the veteran filed a claim for service 
connection for PTSD.  In a December 1996 rating action, the 
RO denied service connection for the disorder, and the 
veteran appealed.  A claim for service connection for PTSD is 
separate from a claim for service connection for an acquired 
psychiatric disorder.   Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).  Therefore, the claim for service connection for 
PTSD is viewed as a new claim.  Id.   

In an August 1997 rating action, the RO denied the veteran's 
application to reopen his claim of entitlement to service 
connection for a left shoulder disorder.  The veteran 
appealed this claim.  In January 2003, the RO reopened the 
veteran's claim for service connection for a left shoulder 
disorder, but denied the claim on the merits.  The fact that 
the RO may have determined that new and material evidence was 
presented, and reopened the claim on that basis, is not 
binding on the Board's determination of the question of 
whether new and material evidence has been submitted.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board 
is required to determine whether new and material evidence 
has been presented before it can reopen a claim and 
readjudicate service connection or other issues going to the 
merits.  Id. 

The claim for service connection for PTSD will be addressed 
in the remand section of this decision.  


FINDINGS OF FACT

1.  In October 1981, the RO denied service connection for a 
left shoulder disorder.  The veteran was notified of that 
determination in October 1981.  

2.  The veteran did not a timely substantive appeal from the 
October 1981 rating action.  

3.  The evidence submitted since the October 1981 rating 
decision includes evidence which has previously been 
submitted which does not bear directly and substantially upon 
the specific matter of whether the veteran's left shoulder 
disorder was incurred in during service, which under 
consideration, was cumulative or redundant, and which by 
itself or in connection with evidence previously assembled 
was not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

CONCLUSIONS OF LAW

1.  The October 1981 rating decision denying service 
connection for a left shoulder disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.200, 20.302 (2002).  

2.  New and material evidence has not been received, and the 
claim of entitlement to service connection for a left hand 
and arm disorder is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), prescribed VA's duties 
to notify claimants for VA benefits of forms and information 
necessary to submit to complete and support the claim, to 
provide necessary forms, and to assist the claimant in the 
development of evidence.  VA has promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  See 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  The Board notes that there is no specific 
claim form required to file an application to reopen a claim 
of entitlement to service connection, and there is no issue 
as to provision of necessary form for that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a letter dated in January 1999, VA requested the veteran 
to provide the specific dates and names of service hospitals 
where he received treatment for his left shoulder disorder.  

In a supplemental statement of case dated in January 2003 
informed the veteran of his and VA's responsibilities in 
developing the veteran's claim inaccordance with the VCAA.  
The veteran was informed that it was his responsibility to 
present and support his claim for benefits and provide 
sufficient information to identify and locate existing 
evidence, including the person, company, agency, or other 
custodian holed records, the approximate time frame covered 
by the records, and in the case of medical treatment records, 
the condition for which the veteran received treatment; and 
authorize the release of existing evidence.  VA informed the 
veteran that it would review the veteran's file for 
completeness, assist the veteran in the development of her 
claim which included obtaining VA medical records, military 
records, or records from any other Federal agency.  

Thus, VA has discharged its duty to notify the veteran of the 
evidence and information necessary to substantiate his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West  2002); 38 C.F.R. § 3.159(c)(1-3)).  All VA and 
other Federal agency department medical records pertinent to 
the matter at issue are of record.  As to the veteran's 
service medical records, the record reflects that the veteran 
may have received treatment at Fort Gordon, Fort Leonardwood, 
Fort Riley, and Fort Hood hospitals for his left shoulder 
disorder.  The RO has contacted the service departments and 
the National Personnel Records Center (NPRC) for such records 
and was informed that there was no record of treatment for 
the disorder at those facilities.  The Board is of the view 
that VA has exhausted all efforts to obtain those records.  
Thus, VA has discharged its duty to obtain evidence on the 
veteran's behalf.

The duty to assist in obtaining evidence necessary to 
substantiate a claim does not apply to applications filed 
before August 29, 2001, to reopen a previously disallowed 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Under prior 
law, VA had no duty to assist the veteran to develop evidence 
in support of his claim until the previously disallowed claim 
was reopened.  See Elkins v. West, 12 Vet. App. 209, 218 
(1999).  The requirement to notify the veteran of VA failure 
to obtain evidence is moot.  See 38 C.F.R. § 3.159(e) (2002).

The Board sees no areas in which further action under the 
VCAA or its implementing regulations may be fruitful.  The 
requirements of the VCAA have been substantially met by the 
RO, and the RO has notified the veteran of the provisions of 
the law

New and Material

Service connection may be granted for disability resulting 
from disease or disability incurred or aggravated in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).   

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease or 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

This matter involves an attempt to reopen a previously denied 
claim; therefore, the laws and regulations pertaining to 
finality and reopening of claims are pertinent to the appeal.  
If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).  

In October 1981, the RO denied service connection for a left 
shoulder disorder and notified the veteran of the 
determination that same month.  The veteran did not appeal 
the October 1981 rating; therefore, the appeal became final.   
See 38 U.S.C.A. § 7105(c).  

At the time of the October 1981 rating action, the record 
consisted of the veteran's service medical records which show 
that the veteran pulled his left shoulder in April 1976 and 
that he was diagnosed as having muscle strain.  X-rays of the 
left shoulder dated in August 1976 were negative; there was 
no evidence of soft tissue calcification.  In September 1976, 
the veteran was seen for left shoulder pain, frontal 
headaches, heavy feeling in his chest, weakness, and 
tiredness.  The diagnoses included muscular pain of the left 
shoulder.  The report of a March 1977 separation examination 
shows that the veteran reported a history of broken bones 
(the veteran did not specify which bones had been broken).  
There were no clinical findings of a disorder pertaining to 
the left shoulder.  A clinical evaluation of the 
musculoskeletal system was normal.  

The record also consisted of private medical records dated in 
September 1980 which reflect that the veteran was attacked 
the night before and incurred injuries to various parts of 
his body, including his shoulders.  On examination, the left 
shoulder demonstrated full range of motion.  The diagnosis 
was multiple contusions.  X-rays of the left shoulder dated 
in September 1980 showed no fracture or dislocation. 

The evidence also included VA medical records dated from May 
1979 to April 1981 that reflects the veteran was seen for 
shoulder problems.  In May 1979, the veteran complained of a 
dislocated left shoulder and left shoulder pain of a two-year 
duration.  The diagnosis was status post left shoulder 
dislocation.  VA outpatient treatment records dated in 
October 1980 reflect that the veteran complained of left 
shoulder pain after being attached two days prior.  X-rays of 
the left shoulder dated in April 1981 were normal.  When 
examined by VA in April 1981, the veteran reported that he 
dislocated the left shoulder during service and that he was 
experiencing increasing episodes of recurrent dislocation of 
the left shoulder, pain and aching of the left shoulder.  The 
veteran was diagnosed as having recurrent (habitual) 
dislocation of the left shoulder.  

As the basis of the denial of the claim for service 
connection for a left shoulder disorder in October 1981, the 
RO found that the evidence did not link the veteran's left 
shoulder disorder to service, that the condition for which 
the veteran was treated in service was acute and transitory, 
and apparently cured with no residuals shown on the 
separation examination.  

The states that a veteran's claim may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  VA 
must review all of the evidence submitted since the last 
final disallowance in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug 29, 2001).  The veteran filed a claim 
to reopen for service connection for a left shoulder disorder 
in June 1997.  Therefore, the claim is governed by the 
previous version of 38 C.F.R. § 3.156(a). 

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In seeking to reopen his claim, the veteran requested that 
the RO obtain service hospitalization records of his left 
shoulder disorder.  The RO requested those records, and those 
service facilities and NPRC indicated that there was no 
evidence of such records.  

The evidence submitted subsequent to the October 1981 rating 
action consists of VA medical records dated from 1980 to 2000 
and the transcript of a personal hearing dated in February 
2002.  

The VA medical records include duplicates of evidence 
considered by the RO in the prior final rating action.  

However, those records that are not duplicative show that the 
veteran continues to be seen for left shoulder problems 
including pain and chronic dislocation of the left shoulder.  
A magnetic resonance imaging dated in June 1997 of the left 
shoulder revealed, in pertinent part, changes consistent with 
tear of the anterior and possibly posterior gelnoid labrum 
superioril and changes consistent with Bankhart lesion.  An 
X-ray of the left shoulder dated in October 1997 reveals a 
possible compression fracture without displacement of 
fragments.  The Board notes that these records are cumulative 
in that they show that veteran has a chronic left shoulder 
disorder as was shown by the records considered by the RO at 
the time of the October 1981 rating action.   

At the personal hearing, the veteran testified, in essence, 
that his left shoulder disorder was caused by service.  The 
Board finds that this evidence is new.  However, it is not 
material.  While the veteran may attest to the symptoms that 
he experienced in service, he is not competent, as a 
layperson, to render a medical opinion to the affect that his 
current left shoulder disorder is related to service.  

The Board finds that new and material evidence has not 
presented since the prior October 1981 rating action.  There 
is nothing in the evidence submitted that establishes or 
suggests that the veteran's left shoulder disorder was caused 
or aggravated by the veteran's service.   

Accordingly, the preponderance of the evidence is against 
finding new and material evidence to reopen the claim; 
without such evidence, the claim must be denied.  




ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for a left shoulder disorder, 
the appeal as to that issue is denied.  


REMAND

The veteran claims that he is entitled to service connection 
for PTSD.  He claims that his stressors stemmed from an 
injury to his left shoulder in service and other symptoms 
including chest pains.  He claims that his commanding 
officers were out to get him and that he went absent without 
leave (AWOL) because he concerned about his health.  The 
veteran also indicated that he was distressed by the death of 
a serviceman whom he did not know and whose death he did not 
witness.  

The Board notes that the death of the serviceman is difficult 
to verify as the veteran has admitted he did not know the 
person killed.  However, is should be asked to provide 
additional detail about the incident.  Additionally, service 
medical records confirm the left shoulder injury.  These 
records reflect that the veteran injured his left shoulder in 
service and was diagnosed as having a muscle strain in April 
1976 and that he was seen in September 1976 for a number 
discomforts including left shoulder pain and headaches, felt 
to be secondary to tension.  In addition, service personnel 
records confirm that the veteran was AWOL from June to July 
1976.  

While this appeal was pending, the applicable regulations for 
service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999.  See 64 Fed. Reg. 32807-32808 (June 
18, 1999), now codified at 38 C.F.R. § 3.304(f) (2001).  That 
amendment implemented the Cohen decision, which held that 38 
C.F.R. § 3.304(f), did not adequately reflect the law 
expressed in the governing statute, 38 U.S.C.A. § 1154(b).  
The effective date of the amendment is March 7, 1997, the 
date the Cohen v. Brown, 10 Vet. App. 128 (1997) decision was 
issued.  Under the amended 3.304(f), a diagnosis for PTSD 
must conform to Diagnostic and Statistical Manual (DSM)-IV.  
38 C.F.R. § 3.304(f) (citing to 38 C.F.R. § 4.125) (2002).  

In November 1997, the veteran underwent a VA psychiatric 
examination for the purpose of determining the etiology of 
the veteran's claimed PTSD.  The examiner noted that he had 
reviewed DSM-IV; however, it appears that the examiner did 
not base his determination as to whether the veteran had PTSD 
on the criteria set forth in DSM-IV.  The examiner concluded 
that the veteran did not have a significant debilitating 
exposure due to trauma that would be markedly distressing to 
almost anyone, which is the DSM-III standard.  In addition, 
the examiner noted that the veteran had symptoms that 
suggested the possibility of PTSD, but indicated that the 
veteran may have been exaggerating.  Moreover, it is not 
clear whether the examiner reviewed the veteran's claims file 
prior to rendering his opinion.  Therefore, the Board is of 
the view that another VA psychological examination is 
warranted in order to reach an equitable disposition of this 
matter.  

As noted above, the veteran filed a timely notice of 
disagreement with respect to claim of whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for a psychiatric disorder 
(other than PTSD); however, the record indicates that an SOC 
has not been issued in regard to that claim.  Accordingly, 
the matter is remanded to the RO for the issuance of an SOC. 
See Manlicon v. West, 12 Vet. App. 238 (1999).  The remanding 
of this issue must not be read as an acceptance of 
jurisdiction over the same by the Board.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1994).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should arrange for a VA 
psychiatric examination of the veteran by 
a board certified psychiatrist, if 
available, to determine the nature and 
extent of any PTSD found to be present.  
The claims folders and a copy of this 
Remand should be made available to the 
examiner for review prior to the 
examination.  All indicated studies 
should be performed, and the examination 
should be conducted in accordance with 
the provisions of DSM-IV.  The examiner 
must specifically confirm or rule out a 
diagnosis of PTSD whether alone or co-
existing with any other psychiatric 
disorder.  If PTSD is found, it is 
requested that the examiner identify and 
explain the elements of the diagnosis, 
including a detailed account of any 
stressors identified by the veteran as 
accountable for the disorder.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

2.  The RO should furnish to the veteran 
(and his representative, if any) a SOC 
with respect to the issue of whether new 
and material evidence has been submitted 
to reopen a claim of entitlement to 
service connection for an acquired 
psychiatric disorder (other than PTSD).  
An explanation of appellate rights and 
procedures, along with a copy of a VA 
Form 9, Appeal to the Board of Veterans' 
Appeals, should accompany the SOC.

3.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  The RO should readjudicate the claim 
for service connection for PTSD.  

5.  If the claim remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



